In the Missouri Court of Appeals
             Eastern District
OCTOBER 7, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED100448     RASHAD A. EL, APP V. STATE OF MISSOURI, RES

2.   ED100553 STATE OF MISSOURI, RES V. MOVINA A. SMITH, APP

3.   ED100766 STANLEY BAILEY, APP V STATE OF MISSOURI, RES

4.   ED100768 L. FISHMAN-STEIN ET AL APP V. A. TESSLER ET AL RES

5.   ED100776 COURTNEY R. ZELLER, APP V. ANDREW J. ZELLER, RES

6.   ED101409 KEITH GENTRY, APP V SIF, RES